DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 February 2022 has been entered.
Response to Amendment
Upon entry of the amendment filed on 23 February 2022, Claim(s) 8 is/are amended; Claim(s) 27-32 is/are withdrawn and Claim(s) 1-7 and 15-20 is/are cancelled.  The currently pending claims are Claims 8-14 and 21-37.  
Based on applicants’ remarks and amendments (e.g. the structural limitations of the composite), the 112 rejections and the rejections based on Zhamu are withdrawn.  However, they are not found persuasive regarding the Shin reference and the rejections are maintained. Further, new grounds of rejections are provided necessitated by the amendments.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 8-14, 21-23 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (US-20160315326-A1).

    PNG
    media_image1.png
    230
    206
    media_image1.png
    Greyscale
	Claims 8-12 and 26: Shin discloses a graphene foam with a plurality of pores embedded with metallic nanoparticles or nanorods (abs, ¶79-81 and Figs 1, 2, 13 with accompanying text). In particular, Shin discloses silicon or iron nanoparticles and pores having a diameter range of 10 nm to 100 microns (¶14-25, 79-83, 95) and “[…] plurality of nanostructures 200 may include a material that may accommodate/discharge ions when charging/discharging the secondary battery. As a concrete example, if the electrode material is applied to a lithium battery, the nanostructures 200 may include a material that may accommodate/discharge lithium ions. Such a material may be, e.g., silicon (Si), germanium (Ge), tin (Sn), indium (In), SnS2, SnO2, Fe2O3, etc. In particular, Si may have an excellent property of accommodating/discharging the lithium ions. When the lithium battery is charged, the lithium ions may move from a cathode to an anode, and the nanostructures 200 may accommodate the lithium ions” (¶82) – thus meeting the electrical contact since the particles and the ions would be embedded in the pores and deposited onto the porous media and the lithium-based particle limitation. Shin discloses a PVDF binder (¶91) thus meeting the carbon-based matrix since the PVDF polymers are carbon-based under BRI.
	Claims 13 and 14: It is noted that the surfactant limitation is met by the presence of a plurality of different particles – thus the infiltration of additional particles would be inhibited.
	Claims 21-23: Shin discloses the graphene foam comprising graphene joined together (Fig 1, 2 and 13 with accompanying text). 
	Claim 36: Shin discloses the pores having a diameter range of 10 nm to 100 microns (¶79).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shin.
The Shin reference discloses the claimed invention but does not explicitly disclose the claimed   layers or width ranges. It is noted that Shin does not require the functionalization of graphene thus meeting the pristine limitation.  Regarding the structural features, Shin discloses 300 layers or less of graphene and less than 100 nm (¶80 and 81). Given that the Shin reference discloses structural ranges that overlap with the presently claimed ranges, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught sizes, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the structural variables with the benefit gain of optimizing the expansion and shrinkage during the cycles.
Claims 8-14,21-26 and 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Yushin (US-20160104882-A1).
Claim 8: Yushin discloses a  composite material for a battery electrode with an aggregation of particles forming a porous scaffold, electroactive particles deposited onto the scaffold and one or more porous shell(s) encapsulating the scaffold (abs, Figs 2, 5, 8, 9, 15-19 with accompanying text). In particular, Yushin discloses the feature of the scaffold and shell made of various carbon allotropes such as carbon nanotubes, graphene, activated carbon and/or carbon black (¶58, 74, 159). The Yushin reference discloses the claimed invention with the feature of carbon scaffold and shell but does not disclose the composite with the claimed elements with enough specificity to anticipate the claimed invention. Nevertheless, given that the Yushin reference discloses each of the claimed components, it would have been obvious to one of ordinary skill in the chemical engineering art at the time of the invention to utilize any of the taught components since the Yushin reference teaches each one and is motivated to optimize the structural and chemical components based on the desired properties of the end-products such as conductivity, porosity and/or type of electrodes (¶6-93, 30, 31, 52 and examples). Therefore, it would have been obvious to one of ordinary skill in the art to pursue the known potential solutions with a reasonable expectation of success since the reference is directed to a similar field of endeavor - see MPEP 2143. It is also noted that the fact that many components are disclosed would not have made any of them, such as the carbon-based scaffold and shell, less obvious. Further, obviousness only requires a reasonable expectation of success. In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  
Claim 9: Yushin discloses the confinement feature (Figs 1, 2, 5, 8, 9, 15-19 with accompanying text).
Claims 10-12: Yushin discloses the lithium battery/compound (¶48 et seq. and Figs 2, 5, 8, 9, 15-19 with accompanying text).
Claims 13 and 14: Yushin discloses silver, antimony and/or amorphous carbon particles (¶47, 48, 58, 135 and 143). It is noted that, since Yushin discloses the same silver, antimony and/or amorphous carbon components within the same composites, the surfactant limitation is met based on the same expected behavior -  the presence of a plurality of different particles would inhibited the infiltration of additional particles.
Claims 21-26 and 33-37: Yushin discloses various carbon and metallic components such as carbon nanotubes, graphene, graphite, silver, activated carbon and carbon black; various shapes such as spherical and flake; oxygen-based components and various pores sizes (¶47-48, 55-58, 70).
Response to Arguments
Applicant’s arguments and amendments, see pp 6-11, filed 23 February 2022, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections have been mooted and withdrawn. 
Applicant’s arguments and amendments, see pp 11-14, filed 23 February 2022, with respect to the Zhamu reference have been fully considered and are persuasive.  The rejection based on Zhamu has been mooted and withdrawn. 
Applicant's arguments regarding Shin have been fully considered but they are not persuasive.
Applicant argues that Shin does not disclose the feature of the carbon-based matrix since Shin discloses a polymeric-based binder (pp 15 and 16).
The examiner respectfully disagrees and notes the polymeric-based matrix of Shin meets the claimed carbon-based matrix limitation since the polymers are carbon-based under BRI. This interpretation is pertinent in view of the more specific carbon allotrope limitation (see claim 34).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764